UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
VERNAIL BLOUNT,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                    15-CV-5599 (PKC) (JO)

CITY OF NEW YORK; DETECTIVE
MICHAEL KELLY; DETECTIVE PETER
BOHRINGER; POLICE OFFICER AARON
LOHMAN; and POLICE OFFICER ERIK
NELSON,

                                Defendants.
-------------------------------------------------------x

PAMELA K. CHEN, United States District Judge:

        Before the Court are Defendants’ motions in limine (1) to permit the admission of evidence

of, and reference to, Plaintiff’s nicknames and aliases, and (2) to dismiss Plaintiff’s five claims for

malicious prosecution in light of the Second Circuit’s decision in Lanning v. City of Glen Falls,

908 F.3d 19 (2d Cir. 2018). For the reasons stated below, Defendants’ motions are granted in part

and denied in part.

                                                DISCUSSION

I.      Evidence and References Relating to Plaintiff’s Nicknames and Aliases

        Defendants seek permission to introduce evidence and elicit testimony that refers to

Plaintiff by his stage name, “Moon Murder.” (Defendants’ Brief (“Def.’s Br.”), Dkt. 75-5, at 1–

3.) Defendants argue that this evidence may be necessary to clarify Plaintiff’s testimony or to lay

a foundation for impeachment. (Id. at 2.) Plaintiff’s stage name is relevant, Defendants argue,

because he claims to have been filming a music video at the time of one of his arrests. (Id.) The

Court disagrees.



                                                           1
        While it may be necessary for Defendants to introduce evidence about Plaintiff’s musical

performance on the day of his arrest or about his musical career more generally, Defendants have

failed to demonstrate that Plaintiff’s stage name has any probative value. The Second Circuit has

held that a district court should not permit reference to a potentially prejudicial nickname when

“identity [is] not an issue at trial, and . . . [the nickname has] no legitimate relationship to the

crimes charged[,] . . . [but is] strongly ‘suggestive of a criminal disposition.’” United States v.

Farmer, 583 F.3d 131, 146 (2d Cir. 2009) (internal citations omitted). While this holding was

reached in the context of a criminal case, the Court finds the Second Circuit’s reasoning equally

applicable in this civil context. Plaintiff’s stage name bears no relationship to the issues raised by

Plaintiff’s § 1983 claims, and his identity is not in dispute. Nevertheless, there is a serious danger

of unfair prejudice from the introduction of Plaintiff’s stage name. Nine of Plaintiff’s twelve

claims going to trial hinge on the existence of probable cause for an arrest or prosecution, and

Plaintiff’s Terry stop claim turns on whether Defendant Police Officer Aaron Lohman had

reasonable suspicion of criminal activity at the time of the stop on September 28, 2012. (Summary

Judgment Order, Dkt. 66.) Plaintiff’s stage name, “Moon Murder,” could easily suggest to the

jury that Plaintiff has a propensity for criminal activity, which could unduly influence its

consideration and determination of the probable cause and reasonable suspicion elements of

Plaintiff’s claims. In light of this potential prejudice and the minimal relevance and probative

value of Plaintiff’s stage name, Defendants’ motion in limine to permit the admission of evidence

of, or reference to, Plaintiff’s stage name at trial is denied.

II.     Plaintiff’s Malicious Prosecution Claims

        In the guise of a motion in limine, Defendants also move to dismiss each of Plaintiff’s five

malicious prosecution claims on the grounds that the underlying prosecutions did not terminate in

Plaintiff’s favor. (Def.’s Br., at 3–4.) Though Defendants conceded this element in their summary
                                                    2
judgment briefing (Dkt. 57-2, at 10–12), they now assert that intervening decisions in the Second

Circuit and the Southern District of New York render Plaintiff’s malicious prosecution claims

deficient as a matter of law (Def.’s Br., at 3–4).

       In order to prevail on a § 1983 malicious prosecution claim, a plaintiff must prove “(1) the

initiation or continuation of a criminal proceeding against [the] plaintiff; (2) termination of the

proceeding in [the] plaintiff’s favor; (3) lack of probable cause for commencing the proceeding;

and (4) actual malice as a motivation for [the] defendant’s actions.” Murphy v. Lynn, 118 F.3d

938, 947 (2d Cir. 1997) (quoting Russell v. Smith, 68 F.3d 33, 36 (2d Cir. 1995)). In its recent

decision in Lanning v. City of Glens Falls, the Second Circuit clarified that federal law, rather than

state tort law, defines the elements of a § 1983 malicious prosecution claim. 908 F.3d 19, 25 (2d

Cir. 2018). In doing so, the Circuit reaffirmed that the “favorable termination” element of a federal

malicious prosecution claim requires “affirmative indications of innocence,” regardless of

developments in state tort law. Id.

       Defendants argue that the dismissals of Plaintiff’s criminal prosecutions based on the

suppression of evidence and speedy trial grounds cannot be terminations in Plaintiff’s favor as

defined by Lanning. (Def.’s Br., at 4.) For the reasons stated below, the Court finds that Plaintiff’s

criminal cases were terminated in his favor under Lanning, with the exception of the prosecution

stemming from Plaintiff’s September 28, 2012 arrest.

       A.      Prosecutions Based on Plaintiff’s 2012 Arrests

       State court records produced by Defendants show that the prosecutions stemming from

Plaintiff’s August 11, 2012 and September 28, 2012 arrests were dismissed after the trial court

suppressed certain evidence. (See Defendants’ Exhibit A (“Ex. A”), Dkt. 75-2; Defendants’

Exhibit B (“Ex. B”), Dkt. 75-3, at 2.) A transcript of the criminal proceedings confirms that the



                                                     3
prosecution explicitly moved to dismiss “both matters in light of the [d]ecision” suppressing

evidence. (Ex. B, at 2.) Defendants argue such a dismissal is not a termination in Plaintiff’s favor.

       As an initial matter, the Court notes that the argument Defendants now make regarding

dismissal based on the suppression of evidence could have been raised as part of Defendants’

summary judgment motion; instead, at that time, Defendants conceded the “favorable termination”

element with respect to each of Plaintiff’s malicious prosecution claims. While the Second

Circuit’s decision in Lanning came after the Court’s summary judgment order, every case cited by

Defendants in their motion in limine briefing for the proposition that dismissal based on the

suppression of evidence does not constitute favorable termination, in fact, predates the Court’s

order and the decision in Lanning. Thus, while Lanning clarified the sources of law that govern

federal claims for malicious prosecution, it did not create a defense that was unavailable to

Defendants at summary judgment.           Accordingly, Defendants’ challenge to the favorable

termination of the prosecutions stemming from Plaintiff’s 2012 arrests should have been raised in

summary judgment briefing. Despite Defendants’ regrettable delay in asserting this argument, the

Court finds it appropriate to resolve the issue before trial.

               1.      Dismissals Based on Suppression of Evidence

       Considering the merits of Defendants’ argument, the Court finds that Defendants overread

the Second Circuit’s holding in Lanning. In that case, the Circuit clarified that an affirmative

indication of innocence is required to establish favorable termination, but it did not categorically

rule that a dismissal based on the suppression of evidence can never be a favorable termination.

Lanning, 908 F.3d at 25. Rather, in finding that a dismissal in the interests of justice left open the

question of the civil plaintiff’s guilt or innocence, the Circuit looked to the reasons stated on the

trial court record for dismissing the charges to determine whether there were affirmative

indications of innocence. Id. at 28. There, because the criminal court expressly stated that “the
                                                   4
dismissal of [the] charges in the interest of justice was neither an acquittal of the charges nor any

determination of the merits,” the Circuit found that the plaintiff in Lanning could not plausibly

allege that the proceedings were terminated in a manner indicating his innocence. Id. at 28–29

(internal quotations omitted).

          The Second Circuit’s particularized consideration of the circumstances surrounding

dismissal in Lanning is consistent with the well-established principle that “[t]he answer to whether

[a] termination is indicative of innocence depends on the nature and circumstances of the

termination.” Murphy v. Lynn, 118 F.3d 938, 948 (2d Cir. 1997). In an illustrative case, Miller v.

Cuccia, a § 1983 plaintiff’s criminal prosecution had been dismissed based on the suppression of

his post-arrest statements and various evidence obtained in a search of his home. Nos. 99-7088(L),

99-7122(XAP), 1999 WL 1070084 (Table) (2d Cir. Nov. 18, 1999). Determining that the

dismissal was not a favorable termination, the Circuit held that “[t]he suppression of . . .

inculpatory evidence does not establish or imply [the plaintiff’s] innocence because it was not

related to or based upon the reliability or unreliability of the evidence.” Id. at *1 (emphasis

added).     Thus, dismissals based on the suppression of evidence may constitute favorable

termination when the reasons for suppression provide an indication of innocence.

          Consistent with this approach, district courts considering whether dismissals based on the

suppression of evidence constitute a favorable termination have looked to the circumstances

surrounding the suppression and subsequent dismissal for affirmative indications of innocence. In

Debrosse v. City of New York, the Court found that a dismissal premised on the suppression of a

line-up identification was not a favorable termination. No. 13-cv-3822 (AMD) (CLP), 2017 WL

3328233, at * 6 (E.D.N.Y. Aug. 2, 2017). In doing so, the court considered the fact that “[the trial

judge] specifically held that he suppressed [a witness’s] line-up identification not because there



                                                  5
was anything suggestive about the line-up, but because Detective Gaynor did not give the

plaintiff’s lawyer a reasonable opportunity to appear.” Id. Similarly, the court in Harris v. City of

New York found that the suppression of evidence in a post-conviction proceeding was not a

favorable termination. No. 15-cv-6467 (MKB), 2017 WL 59081, at *2–6 (E.D.N.Y. Jan. 4, 2017).

The court expressly relied on the fact that the plaintiff did not dispute that the suppressed evidence

was recovered from his person, stating that “there is no question that [the plaintiff was] guilty of

criminal possession of a weapon. Id. at *4. The court distinguished its holding from the decision

in Smalls v. City of New York, in which the court found a favorable termination where the plaintiff’s

conviction for weapon possession was reversed based on the failure to suppress improperly

obtained evidence. Id. at *5 (analyzing Smalls v. City of New York, 181 F. Supp. 3d 178, 187–88

(E.D.N.Y 2016)). In Smalls, the suppression left only the testimony of the arresting officer that

the plaintiff had possessed a gun to support the prosecution, and the plaintiff directly challenged

that testimony as a false statement. Id. at 188. Under such circumstances, the court found that the

dismissal of all charges must constitute favorable termination, as a contrary holding would allow

false testimony to categorically preclude a malicious prosecution claim. Id.

       Here, because the dismissal of the charges stemming from Plaintiff’s 2012 arrests based on

the suppression of evidence does not, on its face, imply Plaintiff’s innocence, the Court examines

the criminal court record to determine whether there are affirmative indications of Plaintiff’s

innocence.

               2.      The Prosecution Based on Plaintiff’s August 11, 2012 Arrest

       As to the dismissal of the prosecution based on Plaintiff’s August 11, 2012 arrest, the Court

finds affirmative indications of innocence sufficient to establish favorable termination. That

prosecution was dismissed on April 10, 2013 after the Honorable Michelle A. Armstrong issued

an order earlier that day suppressing all evidence recovered incident to the arrest. (See Ex. A, at
                                                  6
ECF1 1; Ex. B, at 2; Suppression Order, Dkt. 58-4, at 4.) In justifying the suppression of evidence,

Justice Armstrong found that the sole witness at the hearing, Defendant Nelson, lacked credibility

and described his testimony in support of the arrest as “pretextual.” (Suppression Order, at 3.)

She further found that “the record is completely devoid of any information or evidence tending to

support, even by reasonable inference, the detective[’]s conclusion that he observed defendant

engage in conduct associated with the ‘telltale signs’ of a drug transaction.” Justice Armstrong

noted in particular that there was “no evidence, elicited at the hearing, of the defendant’s residence,

or the [surrounding area], being a hotbed of alleged drug activity; no evidence of the transfer of

[money] from one party to the other; and no evidence of any furtive gestures or evasive behavior

on the part of the defendant or his girlfriend.” (Id. at 3–4.)

       Based on the reasons given by the state court in its suppression order, coupled with the fact

that Plaintiff has maintained his innocence of all charges throughout the prosecution and

subsequent civil proceedings, the Court finds that affirmative indications of innocence exist

surrounding the dismissal of the prosecution stemming from Plaintiff’s August 11, 2012 arrest.

Accordingly, the Court finds that the prosecution was terminated in Plaintiff’s favor, and Plaintiff’s

related malicious prosecution claim will proceed to trial.

               3.      The Prosecution Based on Plaintiff’s September 28, 2012 Arrest

       With respect to the dismissal of the prosecution based on Plaintiff’s September 28, 2012

arrest, however, the Court finds that Plaintiff cannot establish the favorable termination required

to proceed with his malicious prosecution claim. Though the Queens County Criminal Court

suppressed the evidence seized incident to the arrest, the reasons for the suppression were



       1
        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.

                                                  7
apparently not recorded. (Ex. B, at 2.) Without an explanation of the reasons for suppression, the

Court cannot determine whether the suppression was “related to or based upon the reliability or

unreliability of the evidence.” Miller, 1999 WL 1070084 (Table) at *1. Absent such an affirmative

indication of innocence, “the government’s failure to proceed does not necessarily ‘impl[y] a lack

of reasonable grounds for the prosecution.’” Lanning, 908 F.3d at 28 (quoting Conway v. Village

of Mount Kisco, 750 F.2d 205, 215 (2d Cir. 1984). Accordingly, the dismissal of Plaintiff’s case

based on the suppression of evidence alone is not an affirmative indication of innocence.

       Because the reasons for the trial court’s suppression order relating to evidence seized in

the September 28, 2012 arrest remain unclear, Plaintiff has not established that the case was

favorably terminated. Thus, Plaintiff’s related malicious prosecution claim must be dismissed.

       B.      Prosecutions Based on Plaintiff’s 2013 Arrests

       The state court records produced by Defendants also show that the prosecutions stemming

from Plaintiff’s June 8, 2013, July 5, 2013, and August 16, 2013 arrests were dismissed by the

Queens County Criminal Court on speedy trial grounds. (Exhibit C (“Ex. C”), Dkt. 75-4, at ECF

1–3.) Defendants argue that Lanning requires dismissal of Plaintiff’s malicious prosecution claims

based on these prosecutions because a dismissal on speedy trial grounds is not a favorable

termination. They cite to the Southern District of New York’s decision in Thompson v. City of

New York, the only post-Lanning case to address this issue, in which the court held that “[t]he

dismissal of [a] case on speedy trial grounds does not affirmatively indicate [the plaintiff’s]

innocence, as required under Section 1983.” No. 17-cv-3060 (DLC), 2019 WL 162662, at *4

(S.D.N.Y. Jan. 10, 2019). Defendants argue that this “clearly established recent law” means that

Plaintiff cannot satisfy the favorable termination element of his malicious prosecution claims.

However, based on its reading of Lanning, the Court concludes that Defendants and Thompson

mistake the scope of the Second Circuit’s decision.
                                                8
       Distilled to its essence, Lanning holds that New York state tort law does not define or limit

the scope of liability under § 1983 for malicious prosecution, except to the extent that New York

law reflects the traditional common law. 908 F.3d at 26. In reaffirming that its prior decisions in

malicious prosecution cases requiring affirmative indications of innocence—rather than New York

state cases that only require dismissal to be “consistent” with innocence—continue to govern §

1983 claims, the Second Circuit explicitly approved of its decision in Singleton v. City of New

York, 632 F.2d 185 (2d Cir. 1980). Lanning, 908 F.3d at 25–26 (“Thus, in [Singleton], our seminal

decision on § 1983 malicious prosecution claims, we did not mechanically apply the law of New

York State.”). That decision “‘adopted and applied’ the traditional common law of malicious

prosecution to the parallel federal constitutional claim brought under § 1983.” Id. (quoting

Singleton, 632 F.3d at 195). As Lanning makes clear, “the dismissal of a prosecution on speedy

trial grounds is a favorable termination” under the traditional common law. Id. at 27 n.6 (citing

Restatement (Second) of Torts § 660 cmt. d (Am. Law Inst. 1977). This alone is sufficient to

defeat Defendants’ motion.

       Worse yet for Defendants, the Second Circuit expressly held prior to Lanning that a speedy

trial dismissal does constitute favorable termination for purposes of a § 1983 malicious prosecution

claim. See Murphy v. Lynn, 118 F.3d 938 (2d Cir. 1997). In Murphy, the Second Circuit stated

that “dismissals for lack of timely prosecution should generally be considered, for purposes of a

claim of malicious prosecution, a termination favorable to the accused.” Id. at 950. Far from

overturning this holding, the Lanning decision twice cites Murphy’s analysis approvingly.

Lanning, 908 F.3d at 27, 27 n.6. Thus, Lanning makes clear that, as the Circuit consistently held

pre-Lanning, dismissals on speedy trial grounds are terminations in the favor of the accused.




                                                 9
        While Lanning may raise the bar for establishing favorable termination under § 1983 in

certain cases, the dismissal of a prosecution on speedy trial grounds in this case easily clears that

bar. Accordingly, Plaintiff has met his burden to establish favorable termination as to the

prosecutions stemming from his three arrests in 2013, and those malicious prosecution claims will

proceed to trial.

                                          CONCLUSION

        For the reasons stated, Defendants’ motions are granted in part and denied in part. The

following claims will proceed to trial:

       Second Claim – Malicious Prosecution as to Defendant Nelson based on August 11, 2012
        Arrest
       Fourth Claim – False Arrest as to Defendant Lohman based on September 28, 2012 Arrest
       Seventh Claim – Illegal Stop and Frisk as to Defendant Lohman based on September 28,
        2012 Arrest
       Ninth Claim – False Arrest as to Defendants Kelly and Bohringer based on June 8, 2013
        Arrest
       Eleventh Claim – Malicious Prosecution as to Defendant Kelly based on June 8, 2013
        Arrest
       Thirteenth Claim – Excessive Force as to Defendants Kelly and Bohringer based on June
        8, 2013 Arrest
       Sixteenth Claim – False Arrest as to Defendant Kelly based on July 5, 2013 Arrest
       Eighteenth Claim – Malicious Prosecution as to Defendant Kelly based on July 5, 2013
        Arrest
       Twentieth Claim – Excessive Force as to Defendant Kelly based on July 5, 2013 Arrest
       Twenty-Second Claim – False Arrest as to Defendants Kelly and Bohringer based on
        August 16, 2013 Arrest
       Twenty-Fourth Claim – Malicious Prosecution as to Defendant Bohringer based on August
        16, 2013 Arrest
                                                  SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
Dated: March 5, 2019
       Brooklyn, New York


                                                 10
